     Case 2:16-cv-00031-SPL-DMF Document 274 Filed 07/09/19 Page 1 of 1




 1
 2
 3
 4
 5
 6                            IN THE UNITED STATES DISTRICT COURT
 7                                 FOR THE DISTRICT OF ARIZONA
 8                                               )   No. CV-16-00031-PHX-SPL
       Keith Early, et al.,
 9                                               )
                                                 )
                         Plaintiffs,             )   ORDER
10                                               )
       vs.
11                                               )
                                                 )
       State of Arizona, et al.,                 )
12                                               )
13                       Defendants.             )
                                                 )
14                                               )

15           Before the Court is the parties’ Stipulation to Extend Dismissal Date (Doc. 273).
16    Finding good cause appearing,
17           IT IS ORDERED that the Stipulation to Extend (Doc. 273) is granted.
18           IT IS FURTHER ORDERED IT IS ORDERED that this case will be dismissed
19    with prejudice on September 9, 2019 unless a stipulation to dismiss is filed prior to the
20    dismissal date.
21           Dated this 9th day of July, 2019.
22
23
                                                      Honorable Steven P. Logan
24                                                    United States District Judge
25
26
27
28
